EXHIBIT 2
From:                             Tricia Bhagwandeen-Sadho <tsadho@ttlawcourts.org>
Sent:                             Wednesday, March 13, 2019 2:19 PM
To:                               Cherie Gopie
Subject:                          RE: CPR Part 76- CONCACAF Matter- request for assistance


Dear Cherie,

Kindly note that pursuant to the said request for service, the documents were served by a Marshal of the High Court
personally on Austin Jack Warner on Wednesday 4th October 2017 at 10:55am at Knox Street Port-of-Spain in the island
of Trinidad in accordance with Part 76.2(2) of the CPR as amended.

Pursuant to Part 76.2(5) of the CPR as amended, a sealed copy of the Registrar’s Certificate and a copy of the filed
affidavit of service was sent to the Minister of Foreign Affairs and CARICOM Affairs, Senator the Honourable Mr. Dennis
Moses on November 3, 2017.

Regards

Tricia

From: Cherie Gopie <cherie@trinidadlaw.com>
Sent: Wednesday, March 13, 2019 2:05 PM
To: Tricia Bhagwandeen-Sadho <tsadho@ttlawcourts.org>
Subject: RE: CPR Part 76- CONCACAF Matter- request for assistance

Dear Tricia,

The case emanates from the United Stated District Court Eastern District of New York:

No: 1:17-CV-2304 WFK-SMG
The Confederation of North, Central American and Caribbean Association Football against Austin Jack Warner (and
others).

The original request to the High Court of Trinidad and Tobago is attached. Under advice of the Registry, on behalf of the
Plaintiff, we requested the Ministry of Foreign Affairs recommend to the High Court, that the document be served
(under CPR Part 76). I was not able to receive written confirmation from the Ministry that the recommendation was
issued.

Thanks,
Cherie

From: Tricia Bhagwandeen-Sadho <tsadho@ttlawcourts.org>
Sent: Wednesday, 13 March 2019 1:53 PM
To: Cherie Gopie <cherie@trinidadlaw.com>
Subject: RE: CPR Part 76- CONCACAF Matter- request for assistance

Dear Cherie,


                                                            1
